DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
The applicant argues: …The Office Action further states such limitations include "a visualization tool", as recited in claims 1, 6, and 9. The Federal Circuit made clear in Eon Corp. IP Holdings, LLC v. AT&T Mobility, LLC, "[i]t is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself." See Eon, 785 F.3d 616, 621 (Fed. Cir. 2015). As such, the claims recite sufficient structure and do NOT invoke 35 U.S.C. § 112(f). As such, the claims recite sufficient structure and do NOT invoke 35 U.S.C. § 112(f).
The examiner respectfully disagrees: The 112(f) interpretation is being maintained because claims 1, 6 and 9 use a nonce term (i.e., visualization tool) without reciting sufficient structure, see MPEP 2181: 
Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The applicant argues: Claims 1, 6, and 7 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8-11 of U.S. Patent No. 10,921,834. Claims 1, 6, and 7, have been amended to include subject matter not rejected on the ground of nonstatutory double7 of 12 patenting and thus, it is believed the double patenting rejections are moot. Reconsideration and withdrawal of the rejections are respectfully requested. 
The examiner respectfully disagrees: Based on the claim amendments, the examiner is maintaining the double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
visualization tool in claims: 1 (line 7), 6 (line 1) and 9 (line 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 8,947,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,947,437 B2 in view of RYE US 2009/0125825A1. 
Regarding claim 6, the patent doesn’t teach however the analogous prior art Rye teaches: 6. The mechanism, wherein the visualization tool is configured to present and filter building energy performance in response to a user selected analytic (RYE: fig. 2: 202, 206 and 234 see also pars. 46-48 and par. 33)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine wherein the visualization tool is configured to present and filter building energy performance in response to a user selected analytic as shown in RYE with the patent for the benefit of addressing a shortcoming in the prior art in that energy consumption reports may also include graphs of raw or normalized energy consumption and graphs comparing sites. Finding patterns and other useful information from these reports can often be a time-consuming process [0003].

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,947,437 B2 in view of RYE further in view of BEAULIEU US 2012/0245968A1. 
Regarding claim 7, the patent as modified by RYE (with the same motivation from claim 6) further teaches: 7. The mechanism, wherein the user selected analytic is one or more items selected from a group comprising energy consumption (RYE: par. 43).
The previous combination of the patent in view of RYE remains as above but doesn’t teach however the analogous prior art BEAULIEU teaches: wherein the user selected analytic is one or more items selected from a group comprising automated fault detection and analysis, control inefficiency (BEAULIEU: see pars. 28 and 64-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine wherein the user selected analytic is one or more items selected from a group comprising automated fault detection and analysis, control inefficiency as shown in BEAULIEU with the previous combination for the benefit of facilitating immediate actionable information and feedback to customers and service personnel [0002].
Instant: 17/136,665
Patent: US 8,947,437 B2
1. (Currently Amended) A mechanism for building performance visualization, comprising: a visualization tool; one or more sensors of a heating, ventilation and air conditioning (HVAC) system; a data warehouse having an input connected to the one or more sensors; a processor connected to the data warehouse and the visualization tool; and a display connected to the processor; and wherein the visualization tool is configured to involve one or more components of a group comprising a treemap that is a visualization of a hierarchical structure of a building and the HVAC system, [[and]] a graph pane that provides one or more presentations of analyses pertaining to one or more items related to the treemap, a selected units box, and a graph pane selector that provides for a selection of various presentations in the graph pane of the analysis of one or more items in the selected units box.  
2. (Currently Amended) The mechanism of claim 1, wherein the group of one or more components further comprise a treemap filter, a selected units box, and a graph pane selector.  

3. (Original) The mechanism of claim 2, wherein the treemap filter permits selection of an analytic or system type for determining which items are to be displayed in the treemap.  


4. (Currently Amended) The mechanism of claim [[2]] 1, wherein the selected units box is a container for one or more items chosen for an analysis.  





8. (Original) The mechanism of claim 1, wherein the treemap is organized according to a hierarchical structure of a building with a first or top level of the treemap showing an enterprise, a second level showing individual sites, a third level showing buildings within the sites, a fourth level showing floors, a fifth level showing zones, and so on as needed by an analyst that drills down for more detail.  

1. An interactive navigation environment system comprising:
a data warehouse;
a processor connected to the data warehouse;
heating, ventilation and air conditioning (HVAC) equipment sensors connected to the data warehouse; and
a visualization tool connected to the processor and the data warehouse; and
wherein:
the visualization tool comprises:
a treemap; and
a graph pane;
the treemap is a visualization of a hierarchical structure comprising items representing building geometry and HVAC equipment; and
the graph pane provides one or more presentations of analysis pertaining to one or more items selected from the treemap.

2. The system of claim 1, wherein:
the visualization tool further comprises:
a treemap filter; a selected units box; and
a graph pane selector;

the treemap filter permits selection of an analytic and/or system type for determining which items are to be displayed in the treemap;




the selected units box is a container for items chosen for analysis; and
a graph pane selector provides for selection of various presentations in the graph pane of the analysis of items in the selected units box.

6. The system of claim 5, wherein a treemap having the organizational structure according to the building geometry hierarchy, comprises:
a first level showing a viewed enterprise;
a second level showing individual sites; and
a third level showing building structures within the sites.
7. The system of claim 6, wherein:
a fourth level showing floors of the building structures is achieved by drill down on the treemap for more detail;
a fifth level showing zones to the floors is achieved by a drill down; and
existing sixth and further levels beyond a preceding level showing more detail are achieved by drill down.



Allowable Subject Matter
Claims 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art doesn’t teach: energy use per unit area is revealed by a color; areas having a most intense energy use per unit area are indicated on the treemap with a first color; and 25areas having least energy intense use per unit area are indicated on the treemap with a second color; and areas having energy intense use per unit area between the most intense energy use per unit area and least intense energy use per unit area, are indicated on the treemap with a color different than the first color and the second color.  
Regarding claim 13, the prior art doesn’t teach: and 4 of 12wherein if one clicks on the treemap on a site showing high energy consumption, the treemap view is changed so that the top level becomes a selected site, divided subsequently by floor, for buildings having a requisite submetering for a level of fidelity so as to determine why a floor has a particular energy intensity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612